Citation Nr: 9922291	
Decision Date: 08/09/99    Archive Date: 08/24/99

DOCKET NO.  97-33 492A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to service connection for a back condition, 
degenerative joint disease of the lumbar spine, claimed as 
secondary to a service-connected gunshot wound of the left 
flank.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Peter C. Lenart, Associate Counsel


INTRODUCTION

The veteran served on active duty in the military from 
November 1943 to April 1946.

In October 1996, the Department of Veterans Affairs (VA) 
Regional Office (RO) in Huntington, Virginia denied the 
veteran's claim for service connection for a back condition, 
degenerative joint disease of the lumbar spine, claimed as 
secondary to a service-connected gunshot wound of the left 
flank.  At the same time, the RO increased the veteran's 
evaluation for a scar on his left flank from 0 percent 
disabling to 10 percent disabling.  The RO also increased the 
veteran's evaluation for tendinitis, extensor, and carpi 
radialis right tendon with tendotomy from 0 percent to 10 
percent disabling.  The veteran submitted a Notice of 
Disagreement in May 1997 in which he indicated his desire to 
appeal only the denial of back injury claim.  The RO issued a 
Statement of the Case (SOC) in July 1997.  The RO then 
considered the veteran's VA outpatient medical records 
spanning from September 1996 to May 1997.  Following its 
review of these records, the RO again denied the veteran's 
claim for service connection for his back injury.  A 
Supplemental Statement of the Case (SSOC) was issued by the 
RO in August 1997. 

The veteran perfected his appeal in December 1997 through the 
submission of VA Form 9, at which time he requested to appear 
at a hearing before a Member of the Board of Veterans' 
Appeals (Board), both at the RO and in Washington, D.C.  The 
RO contacted the veteran's accredited representative and 
clarified this issue, learning that the veteran preferred a 
hearing before a Member of the Board at the RO (Travel Board 
hearing).  The veteran was scheduled to appear at a Travel 
Board hearing on May 21, 1999 at the RO.  The veteran did not 
appear for this hearing, and he did not contact the RO to 
make arrangements to reschedule his Travel Board hearing.  
Under these circumstances, the veteran's request for a Board 
hearing is deemed withdrawn.  See 38 C.F.R. § 20.704 (1998).



FINDINGS OF FACT

No competent medical evidence has been submitted suggesting 
that the veteran's current degenerative joint disease of the 
lumbar spine is related to the service-connected shrapnel 
wound he sustained while in the military.


CONCLUSION OF LAW

The claim for service connection for service connection for a 
back condition, degenerative joint disease of the lumbar 
spine, claimed as secondary to a service connected gunshot 
wound of the left flank, is not well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 1991).  
Certain chronic disorders, such as arthritis, may be presumed 
to have been incurred in service if they manifest to a 
compensable degree with a prescribed period after separation 
from service (one year for arthritis); this presumption is 
rebutted by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).

However, a preliminary determination that must be made in a 
case involving a claim for service connection is whether the 
claim is "well grounded." 38 U.S.C.A. § 5107(a).  A claim 
is well grounded if it is plausible, meritorious on its own, 
or capable of substantiation." Murphy v. Derwinski, 1Vet. 
App. 78, 81 (1990).  The Unites States Court of Appeals for 
Veterans Claims (Court) also has held, however, although a 
claim need not be conclusive to be well grounded, competent 
evidence-and not just allegations-to justify concluding 
that the claim is at least plausible must nonetheless 
accompany it.  Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  The Court has further held that, where the 
determinative issue involves medical causation, competent 
medical evidence to the effect that the claim is plausible or 
possible is required.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993) (citing Murphy, 1 Vet. App. at 81).  The burden of 
showing the claim is well grounded-if judged by a fair and 
impartial individual-resides with the veteran.  If it is 
determined he has not satisfied this initial burden, then his 
appeal must be denied, and VA does not have a "duty to 
assist" him in developing the evidence pertinent to his 
claim.  See Slater v. Brown, 9 Vet. App. 240, 243 (1996); 
Murphy, 1 Vet. App. at 81-82. 

In order for the claim for service connection to be well-
grounded, there must be competent evidence (lay or medical, 
as appropriate) of (1) a current disability; 
(2) an in-service injury or disease; and (3) a nexus between 
the current disability and the in-service injury or disease.  
Epps v. Gober, 126 F.3d 1464, 1468 (1997); see also Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).  Evidence showing that a 
chronic condition subject to presumptive service connection, 
such as arthritis, became manifest to a compensable degree 
within the applicable presumptive period may satisfy the 
nexus requirement.  See Traut v. Brown,
6 Vet. App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. 
App. 36, 43 (1993).

Additionally, evidence is presumed to be true for the 
purposes of determining whether a claim is well grounded, 
except were the evidentiary assertion is inherently 
incredible or when the fact asserted is beyond the specific 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).

The chronicity provision of 38 C.F.R. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that a veteran had a chronic condition in service and that he 
still has such a condition.  See also 38 C.F.R. § 3.303(d).  
Such evidence, however, must be medical unless it relates to 
a condition as to which, under the court's case law, lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be well grounded on the basis 
of 38 C.F.R. § 3.303(b) if the condition is observed during 
service, provided that continuity of symptoma-tology is 
demonstrated thereafter, and if competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488, 498 (1997).

The veteran's service medical records (SMRs) reveal that he 
was shot in the left flank in May 1945 while on active duty 
in Munich, Germany.  SMRs reveal that surgery was performed, 
and much cloth was removed from the wound.  The veteran was 
able to return to duty within a month of initially being shot 
in his flank..

The report of the veteran's separation physical, conducted in 
April 1946, notes the residual scar on his flank, but 
indicates "none" under the category of musculoskeletal 
defects.  In addition, no complaints by the veteran were 
recorded at this time.  Also the examination contains no 
remarks or notes that the examiner observed other defects.  
There is also no medical evidence suggesting that he had 
relevant complaints, symptoms, or a diagnosis of back pain or 
degenerative joint disease of the lumbar spine within the 
one-year presumptive period after service, or for many years 
thereafter. 

The first medical evidence of degenerative joint disease of 
the lumbar spine is the report of a VA evaluation the veteran 
underwent in May 1985.  It was at this point that arthritis 
was observed on x-rays, and was specifically evidenced by 
osteophytosis involving the vertebral bodies and the 
narrowing of the intervertebral space between the bodies of 
L3 and L4 were diagnosed.  The veteran's private physician, 
Dr. Cary Freeman, provided treatment summaries of the 
veteran's condition in February and May of 1985.  Dr. Freeman 
noted that the veteran experienced osteo-arthritis of the 
right shoulder and left knee, and that the condition was 
viewed as migratory arthritis.  Dr. Freeman also noted the 
veteran's report of dull intermittent pain to his lower back.  
The veteran was treated with Motrin, Naprosyn and Depo-Medrol 
IM for pain.  These summaries also note that the veteran's 
surgical scar, located just above his left hip, was a 
constant source of pain for the veteran.

Further, VA outpatient records from December 1992 reflect 
diagnoses of degenerative joint disease of the femoral-
patella and femoral-tibial joint.  Additional VA medical 
records indicate that the veteran underwent surgical 
treatment for a laparoscopic pelvic lymph node dissection 
without complication in May 1993.   Outpatient examinations 
and x-rays from December 1993 also reveal disc derangement 
and degenerative joint disease of the lower lumbar apophyseal 
joints with marked osteoarthritis and narrowing of the L3 
interspace.  Narrowing of the foramina on the left at the 
level of L4-L5, and on both sides at the level of L5-S1.  A 
small calcific density was noted in the anterior aspect of 
the thecal sac at the level of L3-L3 and L3-L4 that was 
thought to represent small osteophytes.  A grade I 
spondylolisthesis was also noted at the level of L5-S1.  The 
examiner's clinical impression was of acquired spinal 
stenosis causing some narrowing of the spinal canal from the 
level of L3 through S1 and narrowing of the neural foramina 
at multiple levels, more marked on the left at the level of 
L4L-5 and on both sides at the level of L5-S1..

The veteran was examined by a VA physician for a compensation 
and pension physical in July 1996.  The examination report 
notes most of the veteran's relevant history concerning his 
gunshot wound in 1945.  The report also notes the veteran's 
association of his back pain to his in-service injury.  The 
veteran reported that he had experienced back pain 
progressively since sustaining his in-service injury.  The 
veteran complained of chronic low back pain, stiffness, 
difficulty bending, and inability to lift objects, difficulty 
sitting for long periods of time, and difficulty walking more 
than 150 feet.  Clinical evaluation revealed some tenderness 
to palpation in the area of the lower lumbar spine, but the 
veteran was able to bend forward enough to touch his toes.  
Lumbar flexion was demonstrated to 90 degrees with extension 
to neutral, lateral flexion was observed at 10 degrees in 
both planes.  The veteran complained of pain in all ranges of 
motion.

The examiner's clinical impression was of severe degenerative 
joint disease and disc disease involving the lumbar spine.  
The veteran's laceration secondary to his gunshot wound was 
noted, but the examiner noted the appearance of no evidence 
ascertainable of bony involvement or defects as a result of 
the gunshot wound.  Very minimal shrapnel in the right flank 
was observed, but none localized to the area of the spine.  
The examiner considered the veteran's history and his 
clinical observations and concluded that the veteran's back 
condition is degenerative in nature, and not related to any 
particular type of trauma.  Subsequent treatment records from 
the VA Medical Center (VAMC) in Richmond, Virginia from 1996 
and 1997 also conclude that the veteran suffers from 
degenerative joint disease of the lumbar spine, as well as in 
both knees.

Despite the veteran's documented in-service injury, and the 
evidence of his current disability, there is no competent 
medical evidence linking any of the veteran's back problems 
to his service in the military, to include the trauma he 
sustained therein.  As noted above, no chronic back 
disability, to include arthritis, was shown in service or 
within the first post-service year.  While he was first shown 
to have degenerative (not traumatic) arthritis in 1985, many 
years after discharge from service, significantly, there is 
no medical evidence of a nexus between that or any other 
chronic back condition and his active military service.  In 
the only opinion of record to address etiology of a current 
back condition, a VA doctor opined that the veteran's lumbar 
spine condition is purely degenerative in nature, and not the 
result of any type of trauma; hence, the only relevant 
evidence pertaining to nexus militates against, rather than 
supports, the veteran's claim.  Therefore, his claim must be 
denied as not well grounded for lack of necessary medical 
nexus evidence.

The Board does not doubt the sincerity of the veteran's 
beliefs that a current back disorder is related to his active 
military service.  However, as a lay person without medical 
training or expertise, he is not competent to offer an 
opinion on a medical matters, such as the diagnosis of a 
disability or an opinion as to the relationship between a 
current disability and service.  See Jones v. Derwinski, 
7 Vet. App. 134, 137 (1994): Espiritu v. Derwinski, 2 Vet. 
App. 292. 294-95 (1992).  Moreover, the veteran's self-
reported history that he has experienced problems with his 
back since service, reflected in the more recent medical 
records, is not sufficient to make his claim well grounded.  
See LeShore v. Brown, 8 Vet. App. 406, 409 (1955) (where it 
was held that evidence which is simply information recorded 
by a medical examiner, unenhanced by additional medical 
comment by that examiner, does not "constitute competent 
medical evidence" needed to support a well-grounded claim).  
Even, in the absence of supporting objective evidence, the 
Board were to accept the veteran's assertions of continuing 
back symptomatology since service as credible (for the 
purpose of determining whether the claim is well grounded), 
competent medical evidence of nexus between such symptoms and 
the current condition would still be required to well ground 
the claim.  See Savage, 10 Vet. App. at 498.  As noted above, 
a claim must be supported by evidence and sound medical 
principles, not just assertions.  See Tirpak, 2 Vet. App. at 
611.  

Since the veteran has not satisfied his initial burden of 
submitting evidence sufficient to show that his claim for 
service connection for a back condition, degenerative joint 
disease of the lumbar spine, claimed as secondary to a 
service connected gunshot wound of the left flank is well 
grounded, VA is under no "duty to assist" him in developing 
the evidence pertinent to his claim.  See Epps, 126 F.3d at 
1468.  Moreover, the Board is aware of no circumstances in 
this case that would put VA on notice that any additional 
relevant evidence may exist that, if obtained, would make his 
claim well grounded.  See McKnight v. Gober, 131 F.2d 1483, 
1485 (Fed. Cir. 1997).  

The RO denied the veteran's claim on the same premise as the 
Board--as not well grounded.  The RO also notified him in the 
July 1997 SOC and the August 1997 SSOC of the requirements to 
submit a well-grounded claim.  Clearly then, he 
is not prejudiced by the Board's decision to deny his claim 
on the same basis.  
See Bernard v. Brown, 4 Vet. App. 384, 392-93 (1994).  Also, 
the Board views 
its (and the RO's) discussion to inform him of the type of 
evidence that is
necessary to make his claim well grounded and warrant full 
consideration on 
the merits.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  Hence, the 
VA has met its duty to inform him of the evidence necessary 
to support his claim.  
See 38 U.S.C.A. § 5103(a).








ORDER

As evidence of a well-grounded claim has not been submitted, 
service connection for a back condition, degenerative joint 
disease of the lumbar spine, claimed as secondary to a 
service connected gunshot wound of the left flank, is denied.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals



 

